Jackson, C. J.
Where the agent of the Marietta & North Georgia Railroad employed one to act as a guard for convicts, and subsequently hired the convicts to a firm, the latter assuming the responsibility of guarding them, the employee having no notice or knowledge of such change, the company was not thereby discharged from its liability to him, and he would be entitled to recover from the company for his services until he was notified of the change in the contract.
(a.) It would make no difference that the agent of the company who contracted with plaintiff afterwards became the agent of the firm.
Judgment affirmed.